﻿Allow me to convey to Mr. Jeremić our warmest
congratulations on his election as President of the
General Assembly at its sixty-seventh session and to
once again extend to him our fullest cooperation. We
would also like to convey our gratitude to Mr. Nassir
Abdulaziz Al-Nasser for his significant work during
the previous session. We also congratulate Secretary-
General Ban Ki-moon on his leadership at a time
marked by the immense scale of the challenges that we
face.
Chile’s foreign policy is based on principles such
as the defence of democracy, respect for human rights and the peaceful settlement of disputes. Among others,
those principles form part of the Charter of the United
Nations. Their observance provides for coexistence
among States at the international and national levels,
and thus preserves, for nations and their peoples,
the most precious asset of national societies and the
international community, namely, peace.
Peace is the basic value at the root of this body.
However, despite the efforts made, serious problems
persist internationally, as well as nationally in some
Member States. We have witnessed the Arab Spring,
which, by channelling the legitimate expression
of its peoples for greater freedom, democracy and
respect for human rights, resulted in some cases,
without prejudice to the difficulties that remain to be
overcome, in processes that have led to democratic
changes. Regrettably, in other cases, it has given rise to
repression and violence.
The repression of their people by dictatorial
regimes and the inability to peacefully forge democratic
transition processes are the result of a mistaken way of
engaging in and understanding politics. Confrontation
has prevailed over tolerance, violence over dialogue and
conflict over understanding, as we see now happening
in Syria.
From this rostrum, we reiterate the call to all
parties, in particular the Government of that country,
for an immediate end to the violence, respect for
human rights and the establishment of the foundations
for a dialogue that can lead to a political solution of
the current crisis, in which justice and the rule of
law prevail. The international community bears the
responsibility to support that process, while respecting
the principles of non-intervention, territorial integrity
and, above all, human life.
We must condemn the intolerance that shows a lack
of respect for different cultures and beliefs and has
given rise to outbreaks of violence. Nothing justifies
the criminal act committed in Libya against United
States diplomats. We vigorously condemn that event
and any other act of violence, which, in that particular
case, negates the essence of the diplomatic function,
which this forum must specifically seek to defend with
the utmost resolve and determination.
In addition, we have resolutely supported all
international efforts towards a just, legitimate and
lasting solution of the problem between Palestine
and Israel. We recognize the Palestinian State — a country that we hope very shortly to welcome to the
Organization. We strongly believe that the Palestinian
people have the right to a free, sovereign and democratic
State. However, we also note that the State of Israel has
the right to recognized, safe and respected borders.
Only in that way will Palestinians and Israelis be able
to coexist and move forward in peace and harmony.
The leaders of the States members of the Assembly
have the moral obligation and enormous responsibility
of seeking to harmonize interests in order for reason
to prevail. The United Nations is the sole international
forum with the necessary capacity to address the
maintenance of peace, security, the protection of human
rights and international development cooperation. It is
therefore our responsibility to strive to find the means
for consensus to enable us to cooperate in resolving
current conflicts, averting future ones, preserving
peace and launching a cycle of development for the
benefit of our peoples.
Chile, through a sustained effort, has enjoyed more
than 100 years of peaceful international coexistence
on the basis of understanding and dialogue, as well
as legally and politically respected border agreements
and treaties, as borne out by our peaceful vocation.
Nearly 40 years ago, however, my country experienced
a crisis that shattered its institutional order and divided
our society, leading to a confrontation with tragic
consequences. Thanks to a united effort, an exemplary
peaceful transition was possible. Despite the deep
divisions that were a hallmark of that time, we were
able to move forward in building a solid foundation
owing to the willingness to reach an understanding that
prevailed among political forces that previously held
irreconcilable positions.
Moreover, despite its differences, Latin America
has learned to live in diversity and has progressed more
than other regions in the past decade. In our region,
various kinds of Governments that propose different
political and development models coexist. However,
through dialogue, understanding and reason, we have
reached consensus on establishing regional integration
mechanisms that have enabled us to move forward
with common goals. That policy, based on respect
for differences and the pursuit of mutually beneficial
integration, is at the heart of our foreign policy.
Just as mutual respect and human understanding are
ground rules of our national policy to achieve freedom,
progress and social justice, the same should occur in the international political arena. This is the best forum
for the leaders of nations to debate ideas, free from
absolute, exclusive or discriminatory positions, which
inevitably lead to confrontation. Many of the problems
facing us are due to the fact that the virtue of dialogue,
which is the only means for our mutual understanding
and civilized coexistence, is increasingly undermined.
However, countries alone cannot always find
the basis for understanding in order to achieve the
political stability that makes solid institution-building
and economic and social development possible. The
international community also has a responsibility.
We believe that it is crucial not only to help countries
emerge from crisis situations, but also to support them
in peacebuilding and development in a comprehensive
way. That means support for the rebuilding of political
institutions and for internal reconciliation processes and
social and economic development, which are tasks for
which the Peacebuilding Commission was established.
We strongly support its work.
In that context, with regard to the United Nations
Stabilization Mission in Haiti, we believe that the
required modifications to its composition and size
must be offset by strengthening the presence of the
development component of the United Nations system
through its agencies, funds and programmes. That
is fundamental to helping the reconstruction and
development of Haiti.
In that spirit of cooperation in peacebuilding,
we also welcome with satisfaction, a sense of
responsibility and enthusiasm the invitation of the
Colombian Government to assist in the negotiations
process launched to put an end to the internal conflict
that has affected that brother country for more than 50
years, causing so much suffering. We commend the
willingness and readiness of the parties and the courage
of the Government of Colombia, which, building on the
circumstances brought about through its efforts and
patience in recent years, took the decision to initiate
a peace process that, we trust, will end successfully to
the benefit of all Colombians.

We have conveyed our vision of what we believe
to be the most profound purpose of politics. On this
occasion, we would also like to address the issue
of Security Council reform. In order to strengthen
its capacities and legitimacy, a more representative

and democratic organ that is in line with the new
international reality should be formed. Chile reiterates
its support for a Security Council reform that envisages
the expansion of its membership in the permanent and
non-permanent categories, thus ensuring due regional
representation and enhanced transparency of its
working methods.
We also wish to reiterate our opposition to the veto
power. However, given its existence, Chile supports the
call for the veto not to be used in situations of crimes
against humanity, war crimes, genocide or ethnic
cleansing. The countries with the veto power have a
great responsibility and the obligation to use it with
moderation and transparency in seeking to resolve
crises, putting aside national or ideological positions
that hamper the system and render it ineffective.
In that context, our commitment to the main themes
on the international peace and security agenda has led
us to submit our candidature for Security Council for
the period of 2014-2015. As part of that effort, we wish
to help strengthen the effectiveness of the multilateral
system based on democratic values and principles,
namely, equality and individual freedoms and solidarity,
which are substantial aspects of our foreign policy. We
also wish to contribute to that from the perspective of
Latin America and the Caribbean.
Democracy demands respect for, and the promotion
of, human rights, which requires full implementation
of the rule of law. Chile is firmly committed to that.
Our own experience regarding a shattered democracy,
with tragic consequences for the rights of individuals,
which I have already mentioned, underscores for us
the importance of developing public policies. It also
highlights the need to implement the instruments
made available to us by the international system, with
particular emphasis on those that support the most
vulnerable, namely, children, women, young people,
indigenous peoples, people with disabilities and the
elderly. In that regard, we support strengthening the
functioning of the human rights treaty body system
and the work undertaken by the United Nations High
Commissioner for Human Rights.
In addition to the issue of peace, another acute
problem for nations today is the international financial
crisis. It has wrought havoc on markets, trade, finance,
investment and, worse still, employment. As in the case
of politics, where confrontation and the lack of dialogue
impede solutions and compromises, in economics the improper practices of excessive spending, a lack of
fiscal tightening and the absence of adequate regulatory
frameworks triggered the crisis that currently affects us
and whose end is not yet in sight.
The experience of our country and our region has
taught us harshly in recent decades that progress and
true development require measures that are not populist
or short term. Governments must act responsibly and
control public spending without turning to that as
an easy solution to artificially promote an economic
boom. The current crisis blatantly shows the painful
consequences of such policies. A rigorous fiscal policy
and the establishment of stabilization funds, like some
countries have created, such as Norway on the basis
of oil and Chile on the basis of copper, are examples
of efficient mechanisms for economic stability and
balancing global cycles.
Similarly, in seeking solutions to the crisis, we
must avoid the temptation to resort to artificial and
short-term measures. There are voices clamouring
for the imposition of protectionist practices to boost
the economy. Such practices may benefit a specific
economic sector in the short term. However, they have a
f leeting effect. Let us not fool ourselves. Protectionism
protects inefficient industries and provides citizens with
poor quality and more expensive products. Worse still,
it undermines productivity, eliminates competition and
entrepreneurship and hampers real development.
Our experience shows us that we must take the
opposite path, namely, greater openness and more free
trade. Threats to democracy are thereby overcome
through greater democracy. Economic growth is boosted
by greater openness to markets and fewer obstacles to
global trade. Years ago, our country launched trade
liberalization by, first, unilaterally reducing its tariffs
and, subsequently, through free trade agreements
that today extend to more than 60 countries and that
represent more than 85 per cent of world gross domestic
product. Chile has the most free trade agreements and
has the world’s eighth-lowest tariffs, at less than 1 per
cent on average.
Despite external difficulties, that policy has enabled
us to increase our growth by 6 per cent in the past two
years and to achieve the region’s highest per capita
income. In turn, it has made it possible to reduce the
level of unemployment, poverty and extreme poverty
by creating new jobs and social protection programmes.  Real and effective integration goes beyond trade.
We are also pursuing shared projects with other nations,
such as the recent Pacific Alliance initiative, launched
together with Peru, Mexico and Colombia. It focuses on
the integration not only of goods and services, but also
the free movement of people and capital, thus sharing
the full potential of our economies. Such initiatives
with Pacific Rim countries are not new. In 1994,
we were already part of the Asia-Pacific Economic
Cooperation, seeking to accelerate trade liberalization
in a broad region that unites the largest economies on
both sides of that ocean. Subsequently, in 2005, along
with Singapore, New Zealand and Brunei Darussalam,
we launched a process to forge an ambitious free
trade agreement. Today, that project, known as the
Trans-Pacific Partnership, aspires to create the largest
global free trade area with the accession of new
members, including the United States.
Two years ago, only days after the Government
that I represent assumed its duties, a natural disaster of
global proportions, namely, the fifth-largest earthquake
registered in the world since such disasters were
recorded, caused destruction and death in our country.
Chile recovered thanks to the solidarity and unity of
its people and as a result of the generous assistance of
friendly nations and organizations. Recently, President
Sebastian Piñera Echeñique affirmed the announcement
that he made at that time, pointing out that, by the end
of his term in office, all material damage would be
fully rebuilt.
In recent years, we have seen an increase in the
number of natural disasters — f loods, tornados,
typhoons, earthquakes and mudslides. There is no place
on the planet that is not either suffering or has suffered
from a natural disaster. No country has the capacity
to deal with disasters of that scale alone. There is
therefore a need for the assistance and solidarity among
nations that we saw not only during the earthquake in
2010, but also at the time of the collapse of the San
José mine, which affected 33 miners. The lives of
those miners were saved thanks to their courage, to the
determination of the Government of Chile to rescue
them and to international cooperation.
In Chile, we have strengthened disaster
preparedness and early-warning systems and have
enhanced the national civil protection agency in
order to ensure greater coordination at the national,
regional and local levels. However, the occurrence
of some of those natural phenomena is also linked to environmental protection. Preserving the environment
is another topic that merits the attention of the
international community and means that we should act
responsibly to safeguard for future generations a clean
environment and sustainable development that respects
nature. The recommendations of the United Nations
Conference on Sustainable Development, namely,
sustainable development goals, financing mechanisms
and a mechanism to transfer and distribute clean energy,
should now be implemented.
Chile assumed the position of the first pro tempore
presidency of the Community of Latin American and
Caribbean States (CELAC) with great satisfaction. The
33 member States of Latin America and the Caribbean
agreed the Community’s guiding principles and
purposes, including the promotion and protection of
democracy and human rights, political coordination,
integration, the fight against poverty and inequality
and stronger global engagement. Among the issues
of interest to CELAC that I would like to underscore
in this forum is support for the legitimate claims of
the Argentine Republic in the dispute for sovereignty
over the Malvinas Islands, South Georgia Islands and
South Sandwich Islands and the surrounding maritime
areas. We call for a resumption of negotiations with the
United Kingdom of Great Britain and Northern Ireland
in order to find a peaceful and lasting solution to that
dispute. CELAC also wishes to underscore the need to
put an end to the economic blockade imposed by the
United States of America against Cuba. The General
Assembly has adopted important resolutions on both
matters.
We live in a world of great opportunities, but also
significant challenges and global threats that require the
coordinated action of the international community in
order to ensure an appropriate response. Only through
effective, efficient and inclusive multilateralism will
we find the best way to respond to those great global
challenges.
The United Nations system has the capacity to
exercise leadership in pursuing international peace and
security, in promoting sustainable development and
cooperation and in protecting and promoting human
rights. Also, in seeking to resolve the global economic
crisis, in environmental protection and in the rapid
international response to prevent and provide assistance
in the case of natural disasters, we, as Member States,
must demonstrate the political will to make that capacity a reality and thus ensure that the politically
correct action is also morally correct.
The President of Bolivia mentioned, in terms that do
not comply with the norms of good coexistence among
nations, that country’s maritime claim (see A/67/PV.11).
Along with the formal note of reply that was submitted
to the President of the General Assembly, in addressing
this debate I feel obliged to categorically reject the
position, affirmation and charges made against my
country. It is timely to reiterate to the Assembly that
there are no outstanding border issues between our
States. Those matters are clearly set out in the 1904
Treaty of Peace and Friendship, and are fully respected.
Chile has fully met its obligations under that
Treaty, allowing the most extensive free transit through
its territory by means of high-quality infrastructure,
as acknowledged by the Bolivians themselves. Bolivia
has no right to claim access to the sea. The respect of
border agreements between neighbouring countries is
one of the cornerstones for coexistence among States
and is the guarantor of international peace, as prevails
between our countries.
Before this Organization, Chile reaffirms that
the Constitution of the Plurinational State of Bolivia,
adopted in 2009, introduced provisions that contravene
the framework of international law, which governs the
peaceful coexistence among nations. Those provisions
are therefore not enforceable with regard to our country.
As declared by a committee of lawyers appointed by
the League of Nations in 1921 and as acknowledged
at the last session of the General Assembly of the
Organization of American States, held in the Bolivian
city of Cochabamba, this is strictly a bilateral matter.
Chile has continued to convey to Bolivia its readiness
for brotherly dialogue, based on full respect for the
treaties in force, which provide significant benefits for
both peoples. It is in the hands of Bolivia to accept that
invitation.